DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishima et al. US 2015/0244905 in view of Ishii et al. US 2009/0244727 and Taniyama US 2011/0261471.
Regarding claim 1, Morishima teaches an optical lens module (Fig. 2), comprising: 
a lens barrel (15) comprising a top wall (20) and a side wall (wall of the lens barrel 15 parallel to the optical axis), wherein the top wall and the side wall are connected to form a receiving cavity (the space that holds the plurality of lens), 
the top wall comprises a connecting surface surrounding a light-through hole in communication with the receiving cavity (see annotated figure below), and 
a lens assembly comprising a plurality of lenses (lenses 22, 23, 24 and 26), wherein the plurality of lenses is arranged sequentially along the direction from the object side towards the image side (see Fig. 2), and the plurality of lenses comprises a first lens (lens 22) penetrating through the light-through hole (see annotated figure below that lens 22 penetrated through the light-through hole) and a second lens (lens 23) received in the receiving cavity (inside the lens barrel 15), a direction from the first lens towards the second lens is the same as the direction from the object side towards the image side (as shown in Fig. 2: the first lens on the object side and the second lens is on the image side in relative to the first lens), the first lens (lens 22) and comprises an imaging portion (27) and a fixing portion (28) surrounding the imaging portion (27), the imaging portion penetrates through the light-through hole (see annotated figure below that the imaging portion 27 of lens 22 penetrated through the light-through hole) and protrudes from the top wall (see Fig. below), and the fixing portion comprises a chamfered surface that fits the connecting surface (see annotated figure below). 

[AltContent: textbox (Chamfered surface of the lens fits connecting surface)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connecting surface)][AltContent: arrow][AltContent: textbox (Light-through hole)]
    PNG
    media_image1.png
    438
    550
    media_image1.png
    Greyscale

Morishima fails to teach: a distance between the connecting surface and an optical axis of the optical lens module gradually increases along a direction from an object side towards an image side; and outer diameters of the plurality of lenses gradually increase along the direction from the object side towards the image side; and the first lens is a glass lens.
In the same field of endeavor, Ishii teaches a lens module (Fig. 3), wherein a distance between the connecting surface (Fig. 5B: 28c) and an optical axis of the optical lens module gradually increases along a direction from an object side towards an image side (as shown in figure 5B the connecting surface gradually increase in distance from the optical axis along a direction from the object side towards an image side); and the fixing portion (Fig. 5A: 32c and 32d) comprises a chamfered surface (32d) that fits the connecting surface (28c) (see also Fig. 3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the connecting surface of Morishima by gradually increasing along a direction from an object side towards an image side as taught by Ishii in order to increase stability of the lens module.

    PNG
    media_image2.png
    733
    319
    media_image2.png
    Greyscale

The combination of Morishima and Ishii fails to teach: the first lens made of glass.
In the same field of endeavor, Taniyama teaches that the first lens made of glass material (para [0074]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first lens material by utilizing the claimed glass material as taught by Taniyama in order to improve the imaging performance as described in para [0074].

Regarding claim 3, the combination of Morishima, Ishii and Taniyama teaches the optical lens module as described in claim 1, and Morishima further teaches wherein a generatrix of the connecting surface is a straight line (as shown in Fig. 2, the connecting surface is straight line).
Regarding claim 4, the combination of Morishima, Ishii and Taniyama teaches the optical lens module as described in claim 1, and Morishima further teaches wherein the top wall further comprises an inner surface connected to the connecting surface, an object side surface of the fixing portion comprises a contact surface located in the receiving cavity and connected to the chamfered surface, the contact surface abuts against the inner surface, and both the contact surface and the inner surface are perpendicular to the optical axis (see annotated figure below).
[AltContent: connector][AltContent: arrow][AltContent: textbox (Inner surface)][AltContent: arrow]
    PNG
    media_image3.png
    249
    810
    media_image3.png
    Greyscale

[AltContent: textbox (Optical axis)][AltContent: arrow][AltContent: textbox (Object side surface of the fixing portion/contact surface)]

Regarding claim 5, the combination of Morishima, Ishii and Taniyama teaches the optical lens module as described in claim 4, and Ishii further teaches wherein the top wall further comprises an outer surface connected to the connecting surface, the outer surface is opposite to the inner surface, and the outer surface is parallel to the inner surface (as shown in Fig. 3: the top wall surface 28b and the opposite side surface of 28b are parallel to each other).

Regarding claim 7, the combination of Morishima, Ishii and Taniyama teaches the optical lens module as described in claim 1, and Morishima teaches further comprising a press ring (O-ring 29) connected to the side wall, so as to fix the plurality of the lenses (lenses 22, 23, 24 and 26) into the receiving cavity.
Regarding claim 8, the combination of Morishima, Ishii and Taniyama teaches the optical lens as described in claim 1, and Morishima further teaches wherein the second lens is a plastic lens (para [0044]: lens made of resin material).
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishima, Ishii and Taniyama as applied to claim 1 above, and further in view of Lin US 2020/0026022.
Regarding claim 2, the combination of Morishima, Ishii and Taniyama teaches the lens module as described in claim 1, and Morishima further teaches the imaging portion having a first curved surface (as shown in Fig. 2 the first lens 22 has a first curve portion 27 on the object side of the lens module) but the combination of Morishima fails to teach wherein the imaging portion comprises a second curved surface extending from the first curved surface while being bent, and the second curved surface is a cylindrical surface having an axis parallel with an optical axis of the lens module.
In the same field of endeavor, Lin teaches a lens module (Fig. 2A: 200), wherein the imaging portion (Fig. 2A: 2011) comprises a first curved surface (2011c) and a second curved surface (2011b) extending from the first curved surface (2011c) while being bent, and the second curved surface (2011b) is a cylindrical surface (para [0040]: “Further, the extending surface 2011b is cylindrical and has a radius.”) having an axis parallel with an optical axis of the lens module (Fig. 1: depicts that the cylindrical surface 2011b is parallel with the optical axis OA). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the imaging portion of the first lens of Wei by utilizing the claimed cylindrical shape of the imaging portion of the first lens as taught by Lin in order to obtain a lens device with a wide visual angle as described in para [0023] of Lin. 
Regarding claim 9, the combination of Morishima, Ishii and Taniyama teaches the optical lens module as described in claim 1, and Morishima further teaches wherein in the lens assembly further comprises first lens, second lens, third lens and fourth lens (22, 23, 24 and 26) are sequentially arranged along the direction from the object side towards the image side (see Fig. 2), but fails to teach fifth lens.
In the same field of endeavor, Morishima teaches a lens module comprising 5 lenses element (see Fig. 2A: lenses 201-205). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the number of lenses to five lenses as taught by Lin in order to improve the imaging quality of the lens module.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishima, Ishii and Taniyama as applied to claim 1 above, and further in view of Wei US 2018/0164530.
Regarding claim 6, the combination of Morishima teaches the optical lens module as described in claim 1, but fails to teaches wherein an image side surface of the fixing portion comprises a first horizontal surface and a first inclined surface extending towards the object side from the first horizontal surface, the first inclined surface is inclined towards the optical axis, an object side surface of the second lens comprises a second horizontal surface and a second inclined surface extending towards the object side from the second horizontal surface, and the second inclined surface is inclined towards the optical axis, and the first horizontal surface abuts against the second horizontal surface, and the first inclined surface abuts against the second inclined surface.
In the same field of endeavor, Wei teaches an image side of the fixing portion having a first horizontal surface and first inclined surface and an object side surface of the second lens having a second surface and a second inclined surface and the first horizontal surface abuts against the second horizontal surface, and the first inclined surface abuts against the second inclined surface (see annotated figure below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (1st inclined surface)][AltContent: textbox (1st horizontal surface)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    315
    785
    media_image4.png
    Greyscale

[AltContent: textbox (2nd horizontal surface)][AltContent: textbox (2nd inclined surface)]

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shape of the image side of the first lens and the shape of the object side of the second lens as claimed and taught by Wie in order to securely fix the lens and thereby improve stability of the lens when stacking one on top of the other. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morishima, Ishii, Taniyama and Lin as applied to claim 9 above, and further in view of Takase et al. US 2014/0204476.
Regarding claim 10, the combination of Morishima, Ishii and Taniyama teaches the optical lens module as described in claim 9, and but fails to teach wherein the lens assembly further comprises a light-shielding sheet provided between two adjacent lenses of the plurality of lenses.
In the same field of endeavor, Takase teaches a lens module (at least in Fig. 1), the lens assembly further comprises a second light-shielding sheet (Fig. 1: 18), a third light-shielding sheet (19) and a fourth light-shielding sheet (20); the second light-shielding sheet (18) is arranged between the second lens (12) and the third lens (13), the third light-shielding sheet (19) is arranged between the third lens (13) and the fourth lens (14), and the fourth light-shielding sheet (20) is arranged between the fourth lens (14) and the fifth lens (15). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention by utilizing the claimed light-shielding between the first lens and second lens as taught by Takase in order to restrict an amount of light incident and thereby optimizing the optical performance of the lens module.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872